11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


Mitzie F. Tarin and Maria Flores,             * From the 161st District
                                                Court of Ector County,
                                               Trial Court No. B-126,827.

Vs. No. 11-11-00258-CV                        * January 30, 2014

Eliazer Benavides, Belinda Benavides,         * Memorandum Opinion by Willson, J.
Enrique Rubio, Corina Rubio, and                (Panel consists of: Wright, C.J.,
Leland V. Maples,                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the judgment of the trial court insofar as it awarded attorney’s fees to Eliazer
Benavides and Belinda Benavides, and we render judgment that the parties are not
entitled to attorney’s fees. We affirm the judgment of the trial court in all other
respects. The costs incurred by reason of this appeal are taxed 50% against
Mitzie F. Tarin and Maria Flores and 50% against Eliazer Benavides and Belinda
Benavides.